DETAILED ACTION
Status of Claims: Claims 1-17 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 10, and 11-13 of U.S. Patent No. 10,939,490. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3, 4, 6, 8, 10, and 11-13 of Patent No. 10,939,490 contain(s) every element of claims 1-3, 5, 10-13, and 16 of the instant application and thus anticipate the claim(s) of the instant application and the subject matter of claims 8-9 of the instant application would have been obvious over claims 1, 3 or the patent since claims 8 and 9 of the instant application is directed to sending by the second dual mode BT device to the first dual mode BT device while claims 1 and 3 of the patent is directed to receiving by the first dual mode BT device from the second dual mode BT device. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).” Claims 1-3, 5, 8-13, and 16 are generic to the species of invention covered by claims 1, 3, 4, 6, 8, 10, and 11-13  of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 1-3, 5, 8-13, and 16 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-11, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10548068 B2).
Regarding claim 1, Lee et al. disclose a method for establishing a classic Bluetooth connection between dual- mode Bluetooth devices, comprising: receiving, by a first dual-mode Bluetooth device, a Bluetooth low energy advertising packet sent by a second dual-mode Bluetooth device (claim 1; receiving by a first device an advertising message associated with a Bluetooth BR/EDR (classic) connection using Bluetooth low energy (LE) from a second device) (claim 1; the advertising message includes available information of the Bluetooth BR/EDR, location information, state information); determining, by the first dual-mode Bluetooth device, a status of the classic Bluetooth of the second dual-mode Bluetooth device according to the Bluetooth low energy advertising packet (col. 18 lines 25-30; status information of the device and exchanged information are provided to the user through a screen) (col. 23 line 43 through col. 24 line 40; detailed information regarding address and device type, device status (col. 24 line 14) etc. are exchanged for connecting the classic Bluetooth between the first device and the second device); and prompting, by the first dual-mode Bluetooth device according to the status of the classic Bluetooth of the second dual-mode Bluetooth device, a user to operate the first dual- mode Bluetooth device or the second dual-mode Bluetooth device, to establish a classic Bluetooth connection between the first dual-mode Bluetooth device and the second dual-mode Bluetooth device (col. 35 lines 1-11; the user selects the wireless communication and the interface displayed on the first device and connection is stablished between the first device and the selected device through the selected wireless communication interface. The search is performed using the BLE to inform the first device which wireless communication interface is included; the included interface may be for Bluetooth BR/EDR (classic) (col. 35 lines 54-67)) (col. 36 lines 44-47; the connection for the Bluetooth BR/EDR is based on the acquired advertising state of the second device in the non-connected state of the Bluetooth LE).
Regarding claim 2, Lee et al. further suggest wherein the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises at least one of: a searchable status of the classic Bluetooth of the second dual-mode Bluetooth device; a connectable status of the classic Bluetooth of the second dual-mode Bluetooth device; or a status of a connection between another Bluetooth device and the classic Bluetooth of the second dual-mode Bluetooth device (col. 32 line 34 through col. 33 line 15; when both the first device and second device are not in state in which the BLE is not established (not connected), the advertising message is exchanged between the device to acquire information. The detailed information is used to perform the connection procedure. The devices are connected (connectable state) based on the information received from the advertising message).
Regarding claim 3, Lee et al. further suggest wherein prompting, by the first dual-mode Bluetooth device according to the status of the classic Bluetooth of the second dual-mode Bluetooth device, the user to operate the first dual-mode Bluetooth device or the second dual-mode Bluetooth device comprises: when the classic Bluetooth of the second dual-mode Bluetooth device cannot be searched, prompting, by the first dual-mode Bluetooth device, the user to operate the first dual-mode Bluetooth device or the second dual-mode Bluetooth device to set the classic Bluetooth of the second dual-mode Bluetooth device to a searchable state; or  when the classic Bluetooth of the second dual-mode Bluetooth device cannot be connected, prompting, by the first dual-mode Bluetooth device, the user to operate the first dual-mode Bluetooth device or the second dual-mode Bluetooth device to set the classic Bluetooth of the second dual-mode Bluetooth device to a connectable state (col. 32 line 34 through col. 33 line 15; when both the first device and second device are not in state in which the BLE is not established (not connected), the advertising message is exchanged between the device to acquire information. The detailed information is used to perform the connection procedure. The devices are connected (connectable state) based on the information received from the advertising message) (col. 18 lines 25-30; status information of the device and exchanged information are provided to the user through a screen).
Regarding claim 6, Lee et al. further suggest wherein the method further comprises: determining, by the first dual-mode Bluetooth device, a status of a connection between another Bluetooth device and the classic Bluetooth of the second dual-mode Bluetooth device according to the Bluetooth low energy advertising packet; and displaying, by the first dual-mode Bluetooth device, an interface according to the status of a connection (col. 35 lines 1-11; the user selects the wireless communication and the interface displayed on the first device and connection is stablished between the first device and the selected device through the selected wireless communication interface. The search is performed using the BLE to inform the first device which wireless communication interface is included; the included interface may be for Bluetooth BR/EDR (classic) (col. 35 lines 54-67)) (col. 36 lines 44-47; the connection for the Bluetooth BR/EDR is based on the acquired advertising state of the second device in the non-connected state of the Bluetooth LE).
Regarding claim 8, Lee et al. disclose a method for establishing a classic Bluetooth connection between dual- mode Bluetooth devices, comprising: sending, by a second dual-mode Bluetooth device, a Bluetooth low energy advertising packet to a first dual-mode Bluetooth device (claim 1; receiving by a first device an advertising message associated with a Bluetooth BR/EDR (classic) connection using Bluetooth low energy (LE) from a second device) (claim 1; the advertising message includes available information of the Bluetooth BR/EDR, location information, state information), wherein: based on the Bluetooth low energy advertising packet, a status of the classic Bluetooth connection of the second dual Bluetooth device is determined (col. 18 lines 25-30; status information of the device and exchanged information are provided to the user through a screen) (col. 23 line 43 through col. 24 line 40; detailed information regarding address and device type, device status (col. 24 line 14) etc. are exchanged for connecting the classic Bluetooth between the first device and the second device); and based on the status of the classic Bluetooth connection of the second dual Bluetooth device, a user is prompted to operate the first dual-mode Bluetooth device or the second dual-mode Bluetooth device, so as to establish a classic Bluetooth connection between the first dual-mode Bluetooth device and the second dual-mode Bluetooth device (col. 35 lines 1-11; the user selects the wireless communication and the interface displayed on the first device and connection is stablished between the first device and the selected device through the selected wireless communication interface. The search is performed using the BLE to inform the first device which wireless communication interface is included; the included interface may be for Bluetooth BR/EDR (classic) (col. 35 lines 54-67)) (col. 36 lines 44-47; the connection for the Bluetooth BR/EDR is based on the acquired advertising state of the second device in the non-connected state of the Bluetooth LE).
Regarding claim 9, Lee et al. further suggest wherein the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises at least one of: a searchable status of the classic Bluetooth of the second dual-mode Bluetooth device; a connectable status of the classic Bluetooth of the second dual-mode Bluetooth device and a status of a connection between another Bluetooth device and the classic Bluetooth of the second dual-mode Bluetooth device (col. 32 line 34 through col. 33 line 15; when both the first device and second device are not in state in which the BLE is not established (not connected), the advertising message is exchanged between the device to acquire information. The detailed information is used to perform the connection procedure. The devices are connected (connectable state) based on the information received from the advertising message).
Regarding claim 10, Lee et al. disclose a dual-mode Bluetooth device, comprising: a transceiver, configured to receive a Bluetooth low energy advertising packet sent by a second dual-mode Bluetooth device (claim 1; receiving by a first device an advertising message associated with a Bluetooth BR/EDR (classic) connection using Bluetooth low energy (LE) from a second device) (claim 1; the advertising message includes available information of the Bluetooth BR/EDR, location information, state information); at least one processor and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: configured to determine a status of the classic Bluetooth of the second dual-mode Bluetooth device according to the Bluetooth low energy advertising packet (col. 18 lines 25-30; status information of the device and exchanged information are provided to the user through a screen) (col. 23 line 43 through col. 24 line 40; detailed information regarding address and device type, device status (col. 24 line 14) etc. are exchanged for connecting the classic Bluetooth between the first device and the second device); and prompt, according to the status of the classic Bluetooth of the second dual-mode Bluetooth device, a user to operate the first dual-mode Bluetooth device or the second dual-mode Bluetooth device, so as to establish a classic Bluetooth connection between the first dual-mode Bluetooth device and the second dual-mode Bluetooth device (col. 35 lines 1-11; the user selects the wireless communication and the interface displayed on the first device and connection is stablished between the first device and the selected device through the selected wireless communication interface. The search is performed using the BLE to inform the first device which wireless communication interface is included; the included interface may be for Bluetooth BR/EDR (classic) (col. 35 lines 54-67)) (col. 36 lines 44-47; the connection for the Bluetooth BR/EDR is based on the acquired advertising state of the second device in the non-connected state of the Bluetooth LE).
Regarding claim 11, Lee et al. further suggest wherein the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises at least one of: a searchable status of the classic Bluetooth of the second dual-mode Bluetooth device; a connectable status of the classic Bluetooth of the second dual-mode Bluetooth device; or a status of a connection between another Bluetooth device and the classic Bluetooth of the second dual-mode Bluetooth device (col. 32 line 34 through col. 33 line 15; when both the first device and second device are not in state in which the BLE is not established (not connected), the advertising message is exchanged between the device to acquire information. The detailed information is used to perform the connection procedure. The devices are connected (connectable state) based on the information received from the advertising message).
Regarding claim 13, Lee et al. further suggest wherein the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises a connectable status of the classic Bluetooth of the second dual-mode Bluetooth device, and the one or more memories storing programming instructions for execution by the at least one processor to prompt the user to operate the first dual-mode Bluetooth device or the second dual-mode Bluetooth device to set the classic Bluetooth of the second dual-mode Bluetooth device to a connectable state, when the classic Bluetooth of the second dual-mode Bluetooth device cannot be connected for (col. 32 line 34 through col. 33 line 15; when both the first device and second device are not in state in which the BLE is not established (not connected), the advertising message is exchanged between the device to acquire information. The detailed information is used to perform the connection procedure. The devices are connected (connectable state) based on the information received from the advertising message) (col. 18 lines 25-30; status information of the device and exchanged information are provided to the user through a screen).
Regarding claim 17, Lee et al. further suggest wherein the one or more memories storing programming instructions for execution by the at least one processor to: determine a status of a connection between another Bluetooth device and the classic Bluetooth of the second dual-mode Bluetooth device according to the Bluetooth low energy advertising packet; and display an interface according to the status of a connection (col. 35 lines 1-11; the user selects the wireless communication and the interface displayed on the first device and connection is stablished between the first device and the selected device through the selected wireless communication interface. The search is performed using the BLE to inform the first device which wireless communication interface is included; the included interface may be for Bluetooth BR/EDR (classic) (col. 35 lines 54-67)) (col. 36 lines 44-47; the connection for the Bluetooth BR/EDR is based on the acquired advertising state of the second device in the non-connected state of the Bluetooth LE).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10548068 B2) in view of Lee et al. (US 20180007499 A1).
Regarding claim 12, Lee et al. ‘068 disclose all the subject matter of the claimed invention as recited in claim 11 above without explicitly suggest wherein the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises a searchable status of the classic Bluetooth of the second dual-mode Bluetooth device, and the one or more memories storing programming instructions for execution by the at least one processor to: prompt the user to operate the first dual-mode Bluetooth device or the second dual- mode Bluetooth device to set the classic Bluetooth of the second dual-mode Bluetooth device to a searchable state, when the classic Bluetooth of the second dual-mode Bluetooth device cannot be searched. However, Lee et al. ‘499 from the same or similar field of endeavor suggest wherein the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises a searchable status of the classic Bluetooth of the second dual-mode Bluetooth device, and the one or more memories storing programming instructions for execution by the at least one processor to: prompt the user to operate the first dual-mode Bluetooth device or the second dual- mode Bluetooth device to set the classic Bluetooth of the second dual-mode Bluetooth device to a searchable state, when the classic Bluetooth of the second dual-mode Bluetooth device cannot be searched (paragraphs [0016-0018]; first device receives advertising message that includes address, information and function of other device. The control type field in the message also includes discovery mode change information for controlling a change of a discovery mode (can be changed to normal discovery mode from indiscoverable mode) (paragraph [0100]; status information of the device and exchanged information are provided to the user through a screen). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. ‘068’s method/system where the status of the classic Bluetooth of the second dual-mode Bluetooth device comprises a searchable status of the classic Bluetooth of the second dual-mode Bluetooth device, and the one or more memories storing programming instructions for execution by the at least one processor to: prompt the user to operate the first dual-mode Bluetooth device or the second dual- mode Bluetooth device to set the classic Bluetooth of the second dual-mode Bluetooth device to a searchable state, when the classic Bluetooth of the second dual-mode Bluetooth device cannot be searched as suggested by Lee et al. ‘499. The motivation would have been to allow devices to exchange information with each other by utilizing an attribute protocol for controlling a connection which may reduce energy consumption by reducing overheard and simplifying an operation (paragraph [0004]).
Allowable Subject Matter
Claims 4, 5, 7, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476